DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 14, 19-20, 23, 25, 27-28, and 30-42 are pending, claims 1-13, 15-18, 21-22, 24, 26, and 29 have been cancelled, claims 33-42 have been added, and claims 14, 19-20, 23, 25, 27-28, and 30-42 are currently under consideration for patentability under 37 CFR 1.104. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/03/2020 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 12/03/2020 have been considered but are moot because the new ground of rejection does not rely on any reference 

Claim Objections
Claim 14 is objected to because of the following informalities: the limitation “a peripheral controller for controlling the transmission of data between the processor and the camera and a peripheral controller for controlling the transmission of data between the processor and the light source” should read “a first peripheral controller for controlling the transmission of data between the processor and the camera and a second peripheral controller for controlling the transmission of data between the processor and the light source” (to further clarify that these two controllers are separate).  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 33-38, 40, and 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller (US 2008/0158349).
Regarding claim 33, Miller discloses an endoscope (see figure 17) comprising: a handle (142, figure 17); an elongated body (10 and 144, figure 17) extending distally 
Regarding claim 34, Miller further discloses the heat sink includes an outer surface (see outer surface of 32, figure 3) in full contact with an inner surface (see inner surface of 12, figure 3) of the elongated body.  
Regarding claim 35, Miller further discloses the passive thermal control system includes a thermally conductive adhesive (89, figure 8) disposed between the heat sink and the thermally conductive substrate ([0047] | thermal adhesive, thermal grease material, and/or thermal gasket material to heat sink components [0055]).  
Regarding claim 36, Miller further discloses the passive thermal control system includes a fixture (see 22, figure 1) disposed within the elongated body proximal to the 
Regarding claim 37, Miller further discloses the fixture is axially spaced from the heat sink (see 22 and 32, figure 3).  
Regarding claim 38, Miller further discloses the lens extends proximally through the heat sink (see 40, figure 3).  
Regarding claim 40, Miller further discloses the light source includes light emitting elements (LEDs 54, figure 1) integrated into the distal end of the elongated body and positioned radially outward of the lens (see 54, figure 1).  
Regarding claim 42, Miller further discloses the light emitting elements are arranged in an annular ring around the lens (see 54, figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2008/0158349) as applied to claim 40 above, and further in view of Bob (US 7,914,448).
Miller discloses all of the features in the current invention as shown above for claim 40. Miller is silent regarding the light emitting elements are disposed in a crescent shape around a portion of the lens.  
Bob teaches an endoscope (see figure 4) with lighting means (2, figure 2), preferably LEDs, which are soldered/plugged onto an electric printed circuit board (PCB 3, figure 2). The PCB has a divided circle shape to support three LEDs (see figure 2). 
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the number and location of the LEDs of Miller so as to be in a divided circle shape. Doing so would allow for another arrangement for the LEDs on the PCB (Col. 2, lines 53-59). The modified light emitting elements are disposed in a crescent shape (see 2 and 3, figure 2; Bob) around a portion of the lens (52, figures 1 and 3; Miller).  

Allowable Subject Matter
Claim 14 is objected to (see above). Claims 19-20, 23, 25, 27-28, and 30-32 are allowed.
Claim 39 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Dillinger (US 2013/0131451), Chung (US 2014/0142384), Aizenfeld (US 2006/0063976).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851.  The examiner can normally be reached on M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        January 15, 2021

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795